Citation Nr: 0737260	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-37 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a toe injury 
(claimed as residuals of right big toenail crushed).

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran's claimed toe disability is not related to 
service.

2.  The veteran does not have a current diagnosis of left ear 
hearing loss.

3.  The veteran did not have sensorineural hearing loss of 
either ear to a degree of 10 percent within one year of 
separation from active military service.


CONCLUSIONS OF LAW

1.  The veteran's current toe condition was not incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

2.  Left ear hearing loss was not incurred during the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Toe disability

The service medical records note a toe injury in December 
1963.  A shell was dropped on the veteran's right toe, 
causing blood to accumulate under the nail.  X-rays showed 
there was no fracture.  The November 1965 separation 
examination noted the feet and lower extremities as normal.

There are no post-service treatment records for a toe 
disability. In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  In Brammer, the Court stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Brammer, 3 Vet. App. at 225.  
The Court further stated that where the proof is insufficient 
to establish a present disability there could be no valid 
claim for service connection.  Id.

The Board has considered the veteran's own statements in 
support of his claim, along with the photograph of his toe.  
However, the Board notes that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
etiology of his present toe condition, his lay statements are 
of no probative value in this regard.  See Hunter v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Service connection for a toe disability 
is denied.

II.  Hearing loss

The evidence of record does not support the claim for service 
connection for left ear hearing loss.  The service medical 
records are negative for any complaints, diagnoses, or 
treatment of hearing loss.  On the veteran's separation 
examination in November 1965, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss within 
one year of discharge from service.  

There are no post-service treatment records for hearing loss.  
As discussed above, in the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 225; see also Rabideau, 2 Vet. App. at 143- 44.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for left ear hearing 
loss.  Although the veteran contends that he has left ear 
hearing loss, as a lay person, he is not qualified to proffer 
an opinion as to questions of medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
medical evidence, when considered in its entirety, does not 
establish that the veteran currently has this disability 
which can be attributed to service.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2003 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision on the hearing loss claim despite VA's failure 
to provide more timely notice, as this claim for service 
connection is being denied.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for a toe injury (claimed 
as residuals of right big toenail crushed) is denied.

Entitlement to service connection for left ear hearing loss 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


